Citation Nr: 0735073	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than August 21, 
2003, for the assignment of a 70 percent evaluation for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1992 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
December 2004 that granted the veteran an increased 
disability rating for major depressive disorder, from 10 
percent to 70 percent, effective August 27, 2004.  The 
veteran perfected a timely appeal of the effective date of 
this increased rating to the Board.

In a March 2005 rating decision, the RO granted the veteran 
an earlier effective date for the 70 percent rating of August 
21, 2003, on the basis that clear and unmistakable error had 
been made in assigning the effective date of August 27, 2004.  
However, the veteran continued with his appeal of the 
effective date of his 70 percent disability rating.

In a written statement received by VA in August 2007, the 
veteran's representative stated that the veteran wished to 
claim a 100 percent rating or a total disability rating for 
individual unemployablity (TDIU).  The RO has not yet 
addressed these issues.  Therefore, these matters are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1. The veteran's claim for an increased rating for major 
depressive disorder was received by VA on August 21, 2003.

2. An increase in disability was not factually ascertainable 
within the one-year period prior to the veteran's August 21, 
2003, claim.




CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2003, 
for the assignment of a 70 percent evaluation for major 
depressive disorder have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1), 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  The Board notes that, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.

In this regard, an October 2004 letter to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board notes that the October 2004 letter from the RO did 
not inform the veteran of the criteria necessary to establish 
an earlier effective date.  However, in a March 2005 
statement to VA, the veteran argued that he was entitled to 
an earlier effective date for his increase in benefits based 
on the date on which he began his claim.  Furthermore, in a 
May 2007 brief on behalf of the veteran, the veteran's 
representative argued for an earlier effective date for an 
increased rating based on, and with citation to, the law and 
regulations pertaining to such earlier effective date claims.  
Thus, despite any inadequate formal notice provided to the 
veteran with respect to the criteria for an earlier effective 
date claim, the Board finds that the veteran had actual 
notice of such criteria.  Therefore, such inadequate notice 
was not prejudicial to the veteran in the instant matter.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
examination, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Earlier Effective Date

The veteran argues that he is entitled to an effective date 
earlier than August 21, 2003 for the assignment of a 70 
percent evaluation for major depressive disorder.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The veteran is currently rated under diagnostic code (DC) 
9434 for major depressive disorder. 38 C.F.R. § 4.130, DC 
9434.  Under DC 9434, the following applies:

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the veteran's claim for an increased 
rating for major depressive disorder was received by VA on 
August 21, 2003.

On VA mental status examination in September 2002, the 
following was noted: the veteran was neatly and appropriately 
dressed, well groomed, and had good eye contact, with no 
abnormalities noted; his manner was appropriate; his state of 
consciousness was alert; there were no abnormal motor 
activities; speech had no abnormalities, with normal rate, 
volume, tone and prosody; he was fully oriented to time, 
place, and person, he mood was euthymic; his affect was mood 
were congruent; there was no abnormal thought content; there 
were no suicidal, homicidal, or assaultive ideation, and no 
delusions, obsessions, ruminations, or feelings of 
worthlessness, helplessness, or hopelessness; there were no 
abnormalities of thought process, and thought process was 
logical and goal-oriented; there were no abnormalities of 
perception; and insight and judgment were intact.

On November 2002 and January 2003 outpatient examinations, 
the following was noted: the veteran was alert and oriented, 
casually dressed, and had good hygiene; affect was bright; 
the veteran reported difficulty getting out of bed, having 
sleeping problems, overeating, and becoming more irritable; 
he was enrolled in college and was on vacation right now, and 
reported enjoying additional free time; he was without memory 
impairment or other barriers to learning; and he was tutoring 
other students in trigonometry and dosage calculations.

VA medical treatment records also indicate that the veteran 
was assigned a global assessment of functioning (GAF) score 
of 60 in September 2002, and a GAF score of 65 in January 
2003.

The veteran was afforded a VA examination in March 2003.  On 
examination, the following was noted: the veteran was fully 
oriented to person, place and time; there was no evidence of 
inappropriate behavior; speech was normal in rate, tone, and 
production; he denied any delusions or hallucinations; 
thought form was logical and coherent; thought content was 
appropriate to topic; his mood and affect were slightly 
subdued, but within normal limits; he obtained 30/30 on a 
mini-mental status examination; his memory tested intact and 
concentration was good; the veteran was able to spell the 
word "world" both forward and backward without any 
difficulty; and the veteran named three objects and was able 
to say them correctly after three minutes.  It was noted that 
the veteran denied having periods of outbursts, anger or 
chronic irritability.  The veteran also reported being in a 
relationship with a woman for about a year and a half, having 
two roommates who he had no problems with, and being able to 
do all of the activities in daily living fine with no 
difficulty at school, having grades that indicated he was 
doing quite well.  The veteran was diagnosed as having 
moderate major depressive disorder, and given a GAF score of 
58.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's earlier effective 
date claim.

The record does not reflect that an increase in disability 
was factually ascertainable within one-year period prior to 
the veteran's August 21, 2003 claim.  Specifically, within 
the one-year period prior to August 21, 2003, the record does 
not reflect occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Rather, the record reflects much milder symptomatology than 
that listed in the criteria for a 70 percent rating under DC 
9434.  Prior to August 21, 2003, the veteran consistently 
denied suicidal ideation or unprovoked irritability or 
violence.  No obsessional rituals were ever noted, and 
speech, orientation, hygiene, and appearance were 
consistently noted to be appropriate and normal.  There is no 
evidence of panic attacks or depression affecting the ability 
to function independently, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), or an inability to establish and maintain effective 
relationships.  In this regard, the Board notes that the 
veteran reported being in college and tutoring other students 
in subjects during the one-year period prior to August 21, 
2003.

The Board notes the veteran's GAF scores of 60 in November 
2002, 65 in January 2003, and 58 in March 2003.  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV).  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  None of these GAF scores indicate the severity of the 
symptoms listed under the criteria for a 70 percent rating 
under DC 9434.  Moreover, even though the veteran's lowest 
GAF score was 58, the veteran was never even noted to have 
had symptoms as severe as flat affect, circumstantial speech, 
or panic attacks, and there is essentially no evidence of any 
real difficulty in social, occupational, or school 
functioning, with the veteran having friends and a 
relationship with a woman, no evidence of conflicts with 
peers or co-workers, and the veteran noted to be doing well 
in school.

In short, there is no indication that a factually 
ascertainable increase in disability occurred within the one-
year period preceding August 21, 2003, which is the date of 
receipt of the veteran's claim for increased compensation.  
Accordingly, an effective date earlier than August 21, 2003 
for the assignment of a 70 percent evaluation for major 
depressive disorder is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 21, 2003 
for the assignment of a 70 percent evaluation for major 
depressive disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


